DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawn Rejections
The rejection of claims 11-15 and 17 under 35 U.S.C. 103 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in response to the amendment of claim 11 to recite that the concentration of EPO is under 2.65 mIU/mL of EPO in the CSF. 
A new issue is set forth below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anonymous. "NeuroEPO - Type 2 Spinocerebellar Ataxia Phase I-II, Registro Publico Cubano de Ensayos Clinicos", 2014, (PTO-892, 06/17/2021, hereinafter “Anonymous”), as evidenced by Rodríguez et al. (2012, PTO-892, 06/17/2021), in view of Nestor et al. (PLoS One. 2011; PTO-892, 06/17/2021), and further in view of Velázquez-Pérez et al. (Cite no. 17 on the IDS filed 09/16/2021).
“Anonymous” teaches a method for treating spinocerebellar ataxia (SCA type 2) with mutations of CAG repeats type in a patient, the method comprising nasally administering to the patient a basic form of recombinant human erythropoietin (rhEPO), i.e. called “NeuroEPO” by the reference. Note that although the document does not teach that NeuroEPO is a basic form of rhEPO containing less than 9 sialic acid residues, the reference inherently teaches this claimed embodiment as evidenced by Rodríguez et al. 
Rodríguez teaches that Neuro-EPO is low sialic acid containing recombinant human EPO with a sialic acid content of 4-7 mol/mol protein, which is deemed to be equivalent to 4-7 sialic acids per protein molecule (see pp.66-67). Nestor et al. evidences that SCA type 2 patients inherently demonstrate the number of CAG repeats correlating with severity of the SCA disease (see e.g. paragraph spanning pp.1-2), as in claims 11 and 17. Note that the clinical trial protocol disclosed by “Anonymous” details the dosage to be administered, which is 1mg/ml by intranasal route, three times per week for six months (see bottom of page 2). This dosage is in the range of dosages taught by the instant specification (see p.4), as in claims 13 and 15. The specification also teaches that the basic recombinant human EPO should be administered three times per week for six months (see p.4). “Anonymous” teaches using the Spinocerebellar Ataxia Functional Index (SCAFI) to test the outcome to treatment at 6 months and teaches measuring the concentration of rhEPO in cerebrospinal fluid (CSF) for determining the outcome of treatment (see p.3). “Anonymous” fails to teach that the non-responder patients show no improvement in Spinocerebellar ataxia Functional Index (SCAFI) after one year of treatment or individually optimizing the basic form of rhEPO dosage regimen based on a correlation between the number of CAG repeats the with severity of the disease or correlation with the rhEPO in the CSF. “Anonymous” fails to teach that the concentration of EPO is under 2.65 mIU/mL of EPO in the CSF. 
However, again, Nestor et al. teach that SCA type 2 patients demonstrate the number of CAG repeats correlating with severity of the SCA disease (see e.g. paragraph spanning pp.1-2). Nestor does not teach administration of rhEPO. 
Furthermore, Velázquez-Pérez teaches that that the concentration of EPO is under 2.65 mIU/mL of EPO in the CSF of SCA2 patients. Velázquez-Pérez does not teach administration of rhEPO. 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of “Anonymous”, Nestor et al. and Velázquez-Pérez et al. The artisan would have known that the concentration of EPO in the CSF of SCA2 patients is under 2.65 mIU/mL of EPO in the CSF from the teachings of Velázquez-Pérez et al. and would have thus been motivated to use this outcome measure. The length of treatment and testing for efficacy are clearly result effective parameters that a person of ordinary skill in the art would routinely optimize (see MPEP § 2144.05). It would have been customary for an artisan of ordinary skill to determine the optimal length of treatment and the artisan would have been motivated to attempt to see if patients responded to treatment at 1 year from the prior art’s teaching of 6 months. Furthermore, given that one of ordinary skill in the art knows that the severity of diseases correlates with the number of CAG repeats, it would have been obvious to optimize treatment based on this outcome measure. That is, it would have been obvious to the artisan that if a patient responds to treatment, the number of CAG repeats would correlate inversely with the concentration of rhEPO in CSF and the patient would be considered a responder to treatment. If this relationship does not occur, then the patient would be a non-responder. It would have also been obvious to the artisan to only treat the responders. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of parameters would have been obvious at the time of applicants’ invention. The artisan would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
01 December 2022